Dismissed and Opinion Filed January 23, 2018




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00520-CV

                                 JOHN FULTON, Appellant
                                          V.
                                PAMELA MARCH, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-08851

                            MEMORANDUM OPINION
                         Before Justices Francis, Evans, and Boatright
                                  Opinion by Justice Evans

       By motion filed December 28, 2017, appellant has informed us he no longer wishes to

pursue this appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE


170520F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN FULTON, Appellant                             On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00520-CV         V.                      Trial Court Cause No. DF-17-08851.
                                                   Opinion delivered by Justice Evans, Justices
PAMELA MARCH, Appellee                             Francis and Boatright participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this day of 23rd day of January, 2018.




                                             –2–